                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:10-CR-00140-RJC
USA                                       )
                                          )
    v.                                    )               ORDER
                                          )
LAVONTA JONES                             )
                                          )

         THIS MATTER is before the Court on the defendant’s Motion for

Compassionate Release, (Doc. No. 51), following his request for relief from the

warden of his institution.

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the Motion for Compassionate Release within fourteen (14) days of the entry of this

Order.

 Signed: November 4, 2020




           Case 3:10-cr-00140-RJC Document 55 Filed 11/04/20 Page 1 of 1
